Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about June 19, 1989, which granted defendants’ cross motions to dismiss the complaint pursuant to CPLR 3126 and 3216 to the extent only of directing completion of discovery within 120 days of service of the court’s order with notice of entry, unanimously affirmed, without costs.
Although this medical malpractice action has now been pending 10 years, in light of its arguable merit, as reflected in the 1980 report of the orthopedic surgeon, and plaintiff’s pro se status and alleged medical problems at the time of her failure to comply with defendants’ 90-day notices and demands for discovery, the IAS court’s decision to permit plaintiff one last chance to have this action considered on its merits cannot be said to have been an improvident exercise of its discretion. Concur—Kupferman, J. P., Ross, Kassal, Ellerin and Wallach, JJ.